Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach wherein the current of the stator is adjusted to apply a thrust force such that a sum of forces acting in the axial direction of the rotary input-output shaft due to interlinkage flux between the stator and the rotor is intentionally controlled so as to cause generation of a force, only in the axial direction, to be applied to the thrust bearing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE TORRES WILLIAMS whose telephone number is (571)272-7127.  The examiner can normally be reached on Monday - Wednesday, 6:30AM-2:30PM, Thursday, 6:30AM - 10:30AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/MELANIE TORRES WILLIAMS/
Primary Examiner
Art Unit 3657



MTWMarch 10, 2021